COURT OF APPEALS OF VIRGINIA


            Present: Judges Petty, Huff and Senior Judge Annunziata
PUBLISHED


            Argued at Lexington, Virginia


            JOSEPH LOUIS PADUANO
                                                                                 OPINION BY
            v.     Record No. 0816-13-3                                 JUDGE ROSEMARIE ANNUNZIATA
                                                                              DECEMBER 30, 2014
            COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                                        Charles J. Strauss, Judge Designate

                           Glenn L. Berger (Berger & Thornhill, on brief), for appellant.

                           Victoria Johnson, Assistant Attorney General (Mark R. Herring,
                           Attorney General; Katherine Quinlan Adelfio, Assistant Attorney
                           General, on brief), for appellee.


                   Joseph L. Paduano (“appellant”) appeals his convictions in a bench trial of two counts of

            carnal knowledge of a child between the ages of thirteen and fifteen, second or subsequent

            offense, in violation of Code § 18.2-63(A). He was sentenced to a total of twenty years’

            incarceration in the Virginia Department of Corrections.1

                   On appeal, appellant contends the trial court erred in denying his motion for a bill of

            particulars, in convicting appellant of two counts under Code § 18.2-63(A) for acts that occurred

            during the same incident, and sentencing appellant to two consecutive sentences for the offenses.

            Finding no error, we affirm the convictions.




                   1
                     Appellant was also convicted of possession of a firearm by a violent felon, for which he
            received a five-year sentence. This conviction is not currently before us. The appeal of that
            conviction was denied by order dated November 26, 2013.
                                         BACKGROUND

       Under familiar principles of appellate review, “‘we consider the evidence and all

reasonable inferences flowing from that evidence in the light most favorable to the

Commonwealth, the prevailing party at trial.’” Williams v. Commonwealth, 49 Va. App. 439,

442, 642 S.E.2d 295, 296 (2007) (en banc) (quoting Jackson v. Commonwealth, 267 Va. 666,

672, 594 S.E.2d 595, 598 (2004)). So viewed, the evidence is as follows.

       Between April 8 and 14, 2012, the victim, who was then thirteen, stayed at the

Pittsylvania County home of her sister, T.P. T.P. and appellant, who was her husband, lived in

the home with their children and a roommate.

       On one night during the time period, the victim was alone with appellant playing pool in

the basement of the home. The other children were upstairs, and T.P. was not at home.

Appellant kissed the victim, and when he pulled up her shirt several times, the victim pulled it

back down again. He also touched her breasts under her shirt. Against the victim’s will,

appellant tried to pull down the victim’s pants several times. In the course of his attempts to

remove the victim’s pants, appellant penetrated her vagina with his finger. He then turned the

victim around, bent her over the pool table, and put his penis inside her vagina. Appellant had

sexual intercourse with the victim for several minutes. After this sequence of events, appellant

left the victim in the basement and went upstairs.

       On May 26, 2012, police officers responded to a call from T.P. claiming that appellant

was threatening to commit suicide. T.P. reported that appellant became upset after she

confronted him about having sex with the victim.

       Law enforcement officers located appellant shortly after arriving on the scene, and

detained him in the back of the officers’ patrol vehicle. When the police later interviewed

appellant, he admitted that he had had sex with the victim.

                                               -2-
       In addition to the firearms charge, a Pittsylvania County grand jury indicted appellant on

two counts of carnal knowledge of a minor, in violation of Code § 18.2-63(A). Specifically, the

grand jury charged:

               Between April 8, 2012 and April 14, 2012, . . . [appellant] . . . [d]id
               unlawfully and feloniously, while being over the age of 18 years,
               engage in sexual intercourse with T.M.H., a child born May 22,
               1998, the accused having been previously sentenced for carnally
               knowing while over the age of 18 a child between 13 and 15 years
               of age, in violation of . . . Code § 18.2-63 . . . .

       The grand jury further charged:

               Between April 8, 2012 and April 14, 2012, . . . [appellant] . . . [d]id
               unlawfully and feloniously, while being over the age of 18 years,
               did [sic] commit animate object sexual penetration of T.M.H., a
               child born May 22, 1998, the accused having been previously
               sentenced for carnally knowing while over the age of 18 a child
               between 13 and 15 years of age, in violation of . . . Code
               § 18.2-63 . . . .

       Prior to trial on these indictments, appellant filed a motion for a bill of particulars

pursuant to Code §§ 19.2-230 and 19.2-266.2, in which he alleged that “[appellant] has been

indicted on three offenses which appear to involve the same act and/or code section. The dates

are the same for each of the three offenses but span six days.”2 Appellant argued at the hearing

on his motion that “issues of double jeopardy . . . require that the Commonwealth provide

[appellant] the information as to whether or not this is one incident at one time and . . . exactly

what behavior they are alleging makes this two offenses rather than one.” The trial court denied

appellant’s motion for a bill of particulars, noting that the indictments sufficiently described each

of the alleged offenses.




       2
        Appellant was also indicted for taking indecent liberties with a minor, in violation of
Code § 18.2-370.1(A), but the trial court granted appellant’s motion to strike this charge.
                                               -3-
                                                 I.

                                         Bill of Particulars

       Code § 19.2-220 provides that an indictment against a defendant

               shall be a plain, concise and definite written statement, (1) naming
               the accused, (2) describing the offense charged, (3) identifying the
               county, city or town in which the accused committed the offense,
               and (4) reciting that the accused committed the offense on or about
               a certain date. In describing the offense, the indictment . . . may
               use the name given to the offense by the common law, or the
               indictment . . . may state so much of the common law or statutory
               definition of the offense as is sufficient to advise what offense is
               charged.

       “A defendant is not entitled to a bill of particulars as a matter of right.” Goins v.

Commonwealth, 251 Va. 442, 454, 470 S.E.2d 114, 123 (1996). Ordinarily, “an indictment

sufficiently charges a statutory offense if it follows the language of the statute.” Sims v.

Commonwealth, 28 Va. App. 611, 619, 507 S.E.2d 648, 652 (1998). “‘The purpose of a bill of

particulars is to state sufficient facts regarding the crime to inform an accused in advance of the

offense for which he is to be tried. He is entitled to no more.’” Swisher v. Commonwealth, 256
Va. 471, 480, 506 S.E.2d 763, 768 (1998) (quoting Hevener v. Commonwealth, 189 Va. 802,

814, 54 S.E.2d 893, 899 (1949)). However, “‘when the statutory language does not in itself fully

and clearly set forth all material elements of the offense,’” Sims, 28 Va. App. at 619, 507 S.E.2d

at 652 (quoting 2 Charles E. Torcia, Wharton’s Criminal Procedure § 265, at 127 (13th ed.

1990)), a trial court “may direct the filing of a bill of particulars,” Code § 19.2-230. “‘The

decisive consideration in each case is whether the matter claimed to be left out of the indictment

has resulted in depriving an accused of a substantial right and subjects him to the danger of being

tried upon a charge for which he has not been indicted.’” Ward v. Commonwealth, 205 Va. 564,

569, 138 S.E.2d 293, 297 (1964) (quoting Livingston v. Commonwealth, 184 Va. 830, 837, 36
S.E.2d 561, 565 (1946)). A “trial court’s decision whether to require the Commonwealth to file


                                                -4-
a bill of particulars is a matter committed to its sound discretion.” Muhammad v.

Commonwealth, 269 Va. 451, 493, 619 S.E.2d 16, 40 (2005) (citing Quesinberry v.

Commonwealth, 241 Va. 364, 372, 402 S.E.2d 218, 223 (1991)).

        Here, the indictments against appellant set forth the specific charges against him. The

indictments specifically track the language of Code § 18.2-63. The first indictment alleged that

appellant had carnal knowledge of the victim by “engag[ing] in sexual intercourse,” and the

second indictment alleged that appellant had carnal knowledge of the victim by “commit[ting]

animate object sexual penetration.” Moreover, each indictment identified the time at which the

carnal knowledge act was alleged to have occurred, and against whom it occurred. Appellant

argues the Commonwealth was required to file a bill of particulars further describing the nature

of the “animate object sexual penetration” at issue. However, the Commonwealth is not required

to disclose the evidence upon which it planned to rely to prove an element of the offense. See

Sims, 28 Va. App. at 620, 507 S.E.2d at 653 (stating that a defendant “should not be permitted to

use a bill of particulars to expand the scope of discovery in a criminal case”).

        We conclude that appellant has not identified any legally required matter that was “left

out of the indictment[s] [that] resulted in depriving [him] of a substantial right and subject[ed]

him to the danger of being tried upon a charge for which he [w]as not . . . indicted.’” Ward, 205
Va. at 569, 138 S.E.2d at 297. Therefore, the trial court did not abuse its discretion in denying

the motion for a bill of particulars.

                                                 II.

                          Conviction of Two Counts of Carnal Knowledge

        Appellant contends that because the two crimes occurred during the course of one

incident, the trial court erred in convicting him of two separate crimes of carnal knowledge.

Appellant argues his two convictions were not warranted because “the [General Assembly] in

                                                -5-
defining carnal knowledge . . . as including a number of acts, . . . did not intend that each [act] be

prosecuted and punished separately whe[n] it occurred in the same incident . . . .” We do not

agree with appellant’s proffered construction of the statute.

       Code § 18.2-63(A) provides that “[i]f any person carnally knows, without the use of

force, a child thirteen years of age or older but under fifteen years of age, such person shall be

guilty of a Class 4 felony.” For the purposes of this provision, “‘carnal knowledge’ includes the

acts of sexual intercourse, cunnilingus, fellatio, anilingus, anal intercourse, and animate and

inanimate object sexual penetration.” Code § 18.2-63(C)(ii).

       To interpret Code § 18.2-63(A) and its definitional provisions, “we rely on the familiar

principles of statutory construction, and review this issue de novo.” Hines v. Commonwealth, 59
Va. App. 567, 573, 721 S.E.2d 792, 795 (2012). “The primary objective of statutory

construction is to ascertain and give effect to legislative intent.” Commonwealth v. Zamani, 256
Va. 391, 395, 507 S.E.2d 608, 609 (1998). In pursuit of this objective, “[c]ourts are required to

apply the plain language of a statute when possible and may not rewrite it.” Parker v. Warren,

273 Va. 20, 23, 639 S.E.2d 179, 181 (2007).

       We find no ambiguity in Code § 18.2-63(A), which defines carnal knowledge to include

sexual intercourse and animate object sexual penetration without the use of force with “a child

thirteen years of age or older but under fifteen years of age . . . .” “‘To prove that sexual

intercourse occurred, the evidence must establish that “there has been an actual penetration to

some extent of the male sexual organ into the female sexual organ.”’” Carter v. Commonwealth,

16 Va. App. 118, 127, 428 S.E.2d 34, 41 (1993) (quoting Spencer v. Commonwealth, 238 Va.
275, 283, 384 S.E.2d 775, 779 (1989)). To prove animate object sexual penetration, the evidence

must prove the defendant “penetrate[d] the labia majora or anus of a complaining witness . . . .”

Code § 18.2-67.2(A).

                                                 -6-
       Our decision in Carter, 16 Va. App. at 127-28, 428 S.E.2d at 41-42, is instructive. There,

the victim was raped multiple times and forced to commit oral sodomy over a two-hour time

period. We concluded that “‘generally rape is not a continuous offense’” and “‘each act of

intercourse constitutes a separate and distinct offense.’” Id. at 127, 428 S.E.2d 42 (quoting State

v. Midyette, 360 S.E.2d 507, 508 (N.C. Ct. App. 1987), aff'd per curiam, 366 S.E.2d 440 (N.C.

1988)). Finding “no legal or logical bar to separate punishment where . . . each of the

[appellant’s] ‘repenetrations’ was clearly volitional, criminal, and occasioned by separate acts of

force,” Carter, 16 Va. App. at 128-29, 428 S.E.2d at 42, we affirmed the trial court’s finding that

the defendant was guilty of multiple counts of rape.

       This logic applies with equal force in the present case, where appellant’s digital

penetration and sexual intercourse with the victim were occasioned by separate acts perpetrated

against “a child thirteen years of age or older but under fifteen years of age . . . .” Specifically,

the evidence established that while appellant was facing the victim and struggling with her to

remove her pants, he digitally penetrated her with his hand. Then, after appellant successfully

removed the pants, he turned the victim around, bent her over the pool table, and inserted his

penis into her vagina for several minutes. Each penetration was proscribed by Code

§ 18.2-63(A) and was occasioned by independent acts.

       The plain meaning of the statute creates separate offenses for each penetration. The trial

court, accordingly, did not err in finding appellant guilty of two violations of Code § 18.2-63(A).

                                                  III.

                           Two Sentences for Violating Code § 18.2-63

       In his third assignment of error, appellant argues that the trial court erred by sentencing

appellant to consecutive sentences for two offenses under the same statute.3 Specifically,

       3
         The trial court imposed two ten-year sentences, to be served consecutively, for
appellant’s two convictions under Code § 18.2-63.
                                              -7-
appellant argues that under the Double Jeopardy Clause of the United States Constitution the trial

court erred by sentencing him twice for the same offense. Additionally, appellant argues that

even if two convictions were permissible, the sentences “merge under the rule of lenity, thus

providing for sentencing on only one of the two counts.”

                                       A. Double Jeopardy

       “‘The double jeopardy clauses of the United States and Virginia Constitutions provide

that no person shall be put twice in jeopardy for the same offense.’” Tharrington v.

Commonwealth, 58 Va. App. 704, 709, 715 S.E.2d 388, 390 (2011) (quoting Martin v.

Commonwealth, 221 Va. 720, 722, 723 S.E.2d 778, 780 (1981)). “The federal constitutional

provision concerning double jeopardy embodies three guarantees: ‘[i]t protects against a second

prosecution for the same offense after acquittal[; i]t protects against a second prosecution for the

same offense after conviction[; a]nd it protects against multiple punishments for the same

offense.’” Stephens v. Commonwealth, 263 Va. 58, 62, 557 S.E.2d 227, 229 (2002) (quoting

North Carolina v. Pearce, 395 U.S. 711, 717 (1969), overruled on other grounds, Alabama v.

Smith, 490 U.S. 794 (1989)).

       “The Double Jeopardy Clause is not abridged if an accused is subjected to punishment for

two offenses that are supported by separate and distinct acts.” Roach v. Commonwealth, 51
Va. App. 741, 748, 660 S.E.2d 348, 351 (2008).

       As noted above, appellant’s two convictions were based upon separate and distinct acts.

Thus, we do not find that double jeopardy prohibited the imposition of two sentences for the

convictions.




                                                -8-
                                        B. The Rule of Lenity

       Appellant argues that, even were multiple convictions permissible, Code § 18.2-63(A) is

“unclear as to the legislature’s intent to double the punishment and the rule of lenity requires

construing the statute against the Commonwealth.”

       “Only when a ‘penal statute is unclear’ do courts apply the rule of lenity and strictly

construe the statute in the criminal defendant’s favor.” De’Armond v. Commonwealth, 51
Va. App. 26, 34, 654 S.E.2d 317, 321 (2007) (quoting Waldrop v. Commonwealth, 255 Va. 210,

214, 495 S.E.2d 822, 825 (1998)). If a statute is not ambiguous, however, “the rule of lenity is

not applicable to guide statutory interpretation.” Id. (citing United States v. Johnson, 529 U.S.
53, 59 (2000)). Rather, “we construe the language according to its plain meaning without resort

to rules of statutory interpretation.” Holsapple v. Commonwealth, 266 Va. 593, 598, 587 S.E.2d
561, 564 (2003). 4

       Indeed,

                 the rule of lenity serves only to resolve genuine, plausible
                 ambiguities and “does not abrogate the well-recognized canon that
                 a statute . . . should be read and applied so as to accord with the
                 purpose intended and attain the objects desired if that may be
                 accomplished without doing harm to its language.”

De’Armond, 51 Va. App. at 35, 654 S.E.2d at 321 (quoting Cartwright v. Commonwealth, 223
Va. 368, 372, 288 S.E.2d 491, 493 (1982)).

       4
           We further explained in De’Armond, 51 Va. App. at 34-35, 654 S.E.2d at 321,

                 “The simple existence of some statutory ambiguity,” moreover, “is
                 not sufficient to warrant applications of that rule, for most statutes
                 are ambiguous to some degree.” Muscarello v. United States, 524
U.S. 125, 138 (1998). And the “mere possibility of articulating a
                 narrower construction” does not by itself make the rule of lenity
                 applicable. Smith v. United States, 508 U.S. 223, 239 (1993). Nor
                 can the rule be “invoked by a grammatical possibility” that raises a
                 manifestly “implausible reading” of the legislative purpose. Caron
                 v. United States, 524 U.S. 308, 316 (1998).

                                                  -9-
        We find no ambiguity in Code § 18.2-63 to justify application of the rule of lenity.

Under Code § 18.2-63(A), it is a Class 4 felony to “carnally know[], without the use of force, a

child thirteen years of age or older but under fifteen years of age . . . .” Code § 18.2-63(C)

defines “carnal knowledge” to include “the acts of sexual intercourse, cunnilingus, fellatio,

anilingus, anal intercourse, and animate and inanimate object sexual penetration.” Read together

with its definitional provisions, Code § 18.2-63(A) is unambiguous. Its language creates an

offense that may be committed by single act rather than one inherently “‘continuous in its

character.’” De’Armond, 51 Va. App. at 35, 654 S.E.2d at 321-22 (citing Blockburger v. United

States, 284 U.S. 299, 302 (1932)). Specifically, each act included within Code § 18.2-63(C) is

sufficient in and of itself to support a conviction under Code § 18.2-63(A). This unambiguous

statutory language forecloses use of the rule of lenity in the present case. Accordingly, we do

not find that the trial court erred in refusing to apply the rule of lenity in this instance.

                                            CONCLUSION

        For the foregoing reasons, we find no error in the trial court’s rulings, and we affirm the

convictions.

                                                                                                Affirmed.




                                                 - 10 -